IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CITY OF DAYTONA BEACH,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-626

JAMES CHIRCO,

      Appellee.

_____________________________/

Opinion filed September 22, 2016.

An appeal from an order of the Judge of Compensation Claims.
Wilbur W. Anderson, Judge.

Date of Accident: March 21, 2015.

Gregory J. McDole, Daytona Beach, for Appellant.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, J.J., CONCUR.